            Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 1 of 22



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

Timothy Connell,

                       Plaintiff,                       Civil Action No.

                -against-
                                                        COMPLAINT AND JURY DEMAND
Naked Brand Group Limited, Bendon
Ltd., Bendon USA, Inc., and Justin Davis-
Rice.

                       Defendants.



       Plaintiff Timothy Connell (“Mr. Connell” or “Plaintiff”) by his undersigned attorneys, as

and for his Complaint against Naked Brand Group Limited (referred to as “Naked Brand

Group”), Bendon, Ltd., Bendon USA, Inc. (together referred to as “Bendon”) (Naked Brand

Group and Bendon referred to as “Corporate Defendants”) and Justin Davis Rice (“Mr. Davis-

Rice”) (all collectively referred to as “Defendants”) alleges as follows:

                                    NATURE OF THE CASE

       1.       The claims in this case arise, at bottom, from a loan by the Plaintiff to the

Corporate Defendants, which was induced by fraud and which devolved further into fraud and

misconduct on the Defendants’ part. In the autumn of 2018, Plaintiff lent one million dollars

($1,000,000.00) to the Corporate Defendants – a NASDAQ-listed apparel concern,

headquartered in Australia and including entities there and in New York – upon a personal

request from the Executive Chairman of the Corporate Defendants, Mr. Davis-Rice. Mr. Davis-

Rice told the Plaintiff that the funds to be lent were for urgent purposes of making payroll in an

immediately ensuing period.
            Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 2 of 22



       2.       The loan was intended and agreed to be short-term, and due for repayment within

five days. The loan was not repaid, at that time or at any time thereafter. Rather, in the ensuing

months, Mr. Davis-Rice instead made a series of representations regarding the Corporate

Defendants’ ability to repay the loan soon, none of which proved true and some of which are

now known to have been false or materially misleading when made.

       3.       Thereafter, Mr. Davis-Rice induced Plaintiff to enter into transactions by which

his loan to the Corporate Defendants was ostensibly to be converted, at least in part, into shares

in the publicly-listed Naked Brand Group, which the Plaintiff could then sell in the market to

recoup his funds. However, Mr. Davis-Rice and the Defendants ultimately did not fully

document the transaction as the parties had agreed; rather, Mr. Davis-Rice and the Defendants

issued shares to the Plaintiff before the documentation of the proposed transaction was

completed – with entire transactional documents necessary to completion left undrafted and

unsigned – in an attempt to force the transaction to be completed on terms other than those to

which the parties had explicitly agreed. The shares transferred to Mr. Connell as putative partial

satisfaction of his loan to the Corporate Defendants proved to be unregistered and thus

untradeable, contrary to the clear terms of the parties’ agreement and the fundamental purpose of

the proposed transaction. Another two hundred thousand dollars ($200,000.00), then agreed to

be repaid to Mr. Connell in cash, also went unpaid.

       4.       These events transpired during a period in which the Corporate Defendants were

faltering in its business operations, ostensibly trying to remedy defects in its structure and

controls that were revealed in the scrutiny that its public listing entailed, and desperately seeking

additional injections of investment capital to satisfy its existing obligations to creditors and

maintain the image of a viable and promising going concern that was necessary to avoid a




                                                  2
            Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 3 of 22



collapse. In other words, during this time the Corporate Defendants were transformed from a

previously-functioning, if comparatively modest, actual operating business into something more

functionally akin to a Ponzi scheme. The Plaintiff did not know this; but Mr. Davis-Rice did,

and induced the Plaintiff to lend one million dollars ($1,000,000.00) to the Corporate Defendants

nevertheless.

       5.       By engaging in the conduct alleged in this Complaint, Defendants have violated

New York State and United States law, including, but not limited to, New York common and

equity law, and Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15

U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

       6.       Plaintiff therefore brings this Complaint, for recoupment of his loan to the

Corporate Defendants, together with interest and costs, and respectfully requests that the Court

enter judgment to that effect.

                                             PARTIES

       7.       Plaintiff TIMOTHY CONNELL (“Mr. Connell”) is an individual resident in

Miami, Florida.

       8.       Defendant NAKED BRAND GROUP LIMITED (“Naked Brand Group”) is a

NASDAQ-listed Australian company with its principal place of business in Alexandria, NSW,

Australia and a registered agent for service of process in New York, New York.

       9.       Defendant BENDON GROUP LIMITED (“Bendon”) is an Australian company

with its principal place of business in Alexandria, NSW, Australia.

       10.      Defendant BENDON USA, INC. (“Bendon USA”) is a Delaware corporation

with its principal place of business in New York, New York.




                                                 3
          Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 4 of 22



       11.     Upon information and belief, Defendant JUSTIN DAVIS-RICE (“Mr. Davis-

Rice”) is an individual resident in Sydney, Australia.

                                        JURISDICTION
       12.     Plaintiff brings this Complaint under the Court’s federal diversity jurisdiction

pursuant to 28 U.S.C. § 1332, as the parties are completely diverse and the amount in

controversy exceeds $75,000. Jurisdiction is also proper in this Court pursuant to Section 27 of

the Exchange Act [15 U.S.C. § 78aa].

       13.     This Court also holds personal jurisdiction over each and every one of the

Defendants, as set forth in more detail below.

       14.     Plaintiff Timothy Connell is a citizen of New Zealand with his primary place of

residence in Miami, Florida.

       15.     Defendant Naked Brand Group Limited is an Australian entity publicly listed on

NASDAQ. Pursuant to that listing, it has consented to jurisdiction in New York and has

appointed its counsel Graubard Miller as its agent for service of process in New York.

       16.     Defendant Bendon Group Limited is an Australian company that is an alter ego of

Defendants Naked Brand Group Limited and Defendant Bendon USA, Inc., for the reasons set

forth in more detail below.

       17.     Defendant Bendon USA, Inc. is a New York entity with its principal place of

business in New York, New York.

       18.     Upon information and belief, Defendant Justin Davis-Rice is a citizen of Australia

with his primary place of residence in Sydney, Australia.

       19.     Venue in the Southern District of New York is proper pursuant to 28 U.S.C. §

1391 because Defendant Naked Brand Group Ltd. is publicly-listed on an exchange in this

District and maintains offices here via its subsidiary Defendant Bendon USA Inc., which is also



                                                 4
            Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 5 of 22



located in this District; a substantial part of the events or omissions on which the claims asserted

herein are premised occurred in this District; and certain subject contracts were executed in this

District.

                                  FACTUAL BACKGROUND

        20.     In October 2018, Mr. Connell was approached by Mr. Davis-Rice, who requested

that Mr. Connell extend a loan of one million dollars ($1,000,000.00) to the Defendant Bendon

Group Limited. Mr. Davis-Rice stated to Mr. Connell that the funds were urgently needed in

order for the Corporate Defendants to make payroll in an immediately ensuing period. Despite

this need for an urgent injection of funds, Mr. Davis-Rice then stated to Mr. Connell, Naked

Brand Group’s business was healthy, with operating revenues flowing in and with the ability to

use those operating revenues to repay the loan swiftly. Mr. Connell had known Mr. Davis-Rice

for some time and, relying on Mr. Davis-Rice’s bona fides, agreed to extend the loan in very

short order, even in the absence of formal documentation at the time. Mr. Connell and Mr.

Davis-Rice agreed that the loan (the “Connell Loan”) would be for a period of five calendar

days, at which time it would be repaid in cash and in full. In light of Mr. Davis-Rice’s

agreement to repay the Connell Loan within five calendar days, Mr. Connell did not demand

provision for interest on the Connell Loan. Mr. Davis-Rice instructed Mr. Connell to wire the

funds to an account of Naked Brand Group’s subsidiary Bendon USA, Inc. at HSBC in New

York.

        21.     Per the parties’ agreement, Mr. Connell transferred the agreed one million dollars

($1,000,000.00) into the designated bank account of Bendon USA on or about October 12, 2018.

        22.     Throughout the discussions leading to the issuance of the Connell Loan, in

reliance on Mr. Davis-Rice’s representation that the need for funds was urgent and on Mr. Davis-




                                                 5
          Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 6 of 22



Rice’s bona fides, and thereafter, Mr. Connell was not represented by counsel. Upon

information and belief, the Defendants were represented throughout, by Nicholas Kovacevich in

Australia and by Graubard Miller in New York.

       23.     Bendon USA, Inc. is a wholly-owned subsidiary of Naked Brand Group Limited.

       24.     In this instance and others, Mr. Davis-Rice and other Corporate Defendants’

personnel repeatedly commingled assets and obligations of Naked Brand Group, Bendon, and

Bendon USA, disregarded corporate formalities, and failed to maintain the functional separation

of the entities, in pursuance of wrongful and fraudulent schemes to solicit funds, and by which

Mr. Connell was damaged. Specifically, Mr. Davis-Rice and other Corporate Defendants’

personnel caused certain group entities to undertake liabilities while the benefits of the

transactions in question were diverted to other group entities; failed to record substantial

transactions, including a similar unpaid loan extended by another individual to the group, on the

books of the entities involved; and represented to Plaintiff that funds from the entire group would

be made available to repay the loan sought by Mr. Davis-Rice on behalf of Bendon Group

Limited but in fact extended to Bendon USA Inc.

       25.     Mr. Davis-Rice was then Executive Chairman of Bendon Group, Ltd. and remains

so to this day. Mr. Davis-Rice is also the Chairman and former Chief Executive Officer of

Naked Brand Group.

       26.     Beginning five calendar days after Mr. Connell deposited the Connell Loan into

Bendon USA’s designated bank account, Mr. Connell made repeated requests to Mr. Davis-Rice

for repayment. Mr. Davis-Rice responded with a series of assurances that repayment would be

made in short order, in each instance referring to either operating revenues or additional

investment capital that would ostensibly soon become available to repay the Connell Loan. On




                                                  6
          Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 7 of 22



three separate occasions, in November 2018, January 2019, and May 2019, Mr. Davis-Rice

represented to Mr. Connell that Mr. Davis-Rice for the Corporate Defendants had then

successfully raised several million dollars in capital that would soon be available – in the first

two instances, from investors in Hong Kong, and in the third, from an unnamed source – and that

Mr. Davis-Rice would then ensure prompt repayment of the Connell Loan out of those funds.

       27.     These representations were false. Naked Brand Group’s SEC filings show no

such injections of capital on or about the dates of Mr. Davis-Rice’s representations to Mr.

Connell; each of Mr. Davis-Rice’s assurances disappeared into the ether, with no capital

injections ensuing; and the Connell Loan was not in fact repaid, at that time or any other.

       28.     During this same period, in the early winter of 2018, Mr. Davis-Rice proposed

that Mr. Connell accept to receive shares in Naked Brand Group – the publicly-listed member of

the Corporate Defendants, and the third entity whose interests and obligations were commingled

by Mr. Davis-Rice in the course of Defendants’ dealings with Plaintiff – which shares Mr.

Connell could then sell on the open market, in lieu of payment in cash. Mr. Connell entertained

Mr. Davis-Rice’s proposal, while clearly maintaining throughout that the Connell Loan was well

past due and Defendants remained obligated to repay the Connell Loan as agreed.

       29.     Mr. Connell eventually agreed to this approach in principle, pending the

finalization of terms and formal documentation. After this initial, tentative agreement in

principle, Mr. Davis-Rice then failed to progress such a transaction for several months, again

leaving Mr. Connell unpaid, despite repeated inquiries from Mr. Connell as to the progress of

either such an arrangement or repayment in cash.

       30.     In the event, nearly six months after the extension of the Connell Loan, on March

22, 2019, Mr. Connell and Mr. Davis-Rice, on behalf of Defendants, entered into a




                                                  7
          Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 8 of 22



Memorandum of Understanding (the “MOU”) in which Defendants agreed to: (a) issue ordinary

shares in Naked by March 27, 2019 to a value of $847,671.00 to Mr. Connell or an entity under

his beneficial ownership, so that immediately following the issuance of the Naked shares to Mr.

Connell or his company, the shares could be sold in the market to realize proceeds at or close to

$847,671.00; and (b) by March 31, 2019, Bendon would pay Mr. Connell, or his company, two

hundred thousand dollars ($200,000.00) in cash into a bank account designated by Mr. Connell.

By its explicit terms, the MOU was binding as to the transaction terms contained therein, but also

explicitly contemplated the negotiation and finalization of formal contractual documentation of

the agreed share transfer. In keeping with the temporary, preparatory nature of the MOU, it also

lacked a merger clause that might have purported to extinguish claims arising out of the Connell

Loan.

        31.     Together these amounts laid out in the MOU were intended to constitute

repayment of the Connell Loan amount of one million dollars ($1,000,000.00) then due, plus

interest to that date.

        32.     However, Mr. Davis-Rice did not arrange for the preparation, negotiation and

execution of the final share transfer documentation contemplated by the MOU. Rather, Mr.

Davis-Rice procured the issuance to Mr. Connell’s nominee and closely-held company, SBL

Holdings Ltd., of 853,686 shares in Naked Brand Group, without the final documentation that

Mr. Connell had expected and that Mr. Davis-Rice had explicitly agreed to provide, reflecting all

agreed terms. Moreover, as Mr. Connell later discovered and as set forth in greater detail below,

the issued shares were unregistered and thus non-tradeable, defeating the entire, explicit, agreed

purpose of the transaction. The documentation of the agreement between Mr. Davis-Rice and




                                                 8
          Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 9 of 22



Mr. Connell was thus aborted mid-stream, with Mr. Davis-Rice instead surreptitiously and

unilaterally forcing a result that was fundamentally contrary to the parties’ agreement.

       33.     This omission of final documentation concerning the proposed settlement of the

Connell Loan was not a mere oversight by the Defendants. Mr. Davis-Rice then knew, but did

not disclose to Mr. Connell, that Naked Brand Group then lacked the ability to pay the two

hundred thousand dollars ($200,000.00) due to be paid to him within nine calendar days of the

MOU, by March 31, 2019; lacked proper financial controls and contract review functions; had

previously had no independent directors and no audit committee, but was then under an

obligation to appoint such directors and establish such a committee; was under a warning from

its auditors that they could not certify the company’s ability to continue as a going concern; and

intended to enter into additional issuances of stock that would substantially dilute the value of

the shares to be issued to Mr. Connell under the Memorandum if he could not sell them very

shortly after receipt of the shares. Mr. Davis-Rice also then intended to issue to Mr. Connell

unregistered and untradeable shares, as discussed further below, such that Mr. Connell could not

sell the shares in the open market to recoup his funds, as was the entire purpose of the proposed

transaction, and the fundamental term of the parties’ initial agreement on the matter.

       34.     Mr. Davis-Rice did not disclose these facts, or his intentions, to Mr. Connell.

These omitted facts were material to Mr. Connell’s decision to accept shares in Naked Brand

Group in partial satisfaction of the Connell Loan. Mr. Connell would not have agreed to the

proposal for partial cash repayment and issuance of Naked Brand Group shares, or to the MOU,

had he known that the Defendants were unable to pay him the agreed cash amount; that both the

payment and the promised issuance of stock for trading would be in the unsupervised hands of

Mr. Davis-Rice alone; that despite his short-term Connell Loan of one million dollars




                                                 9
         Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 10 of 22



($1,000,000.00) six months before, the Defendants were still on the brink of failure as a going

concern; or that the Defendants then intended to enter into additional issuances of stock that

would substantially dilute the value of the shares to be issued to Mr. Connell under the MOU if

he could not sell them very shortly after receipt of the shares.

       35.     Furthermore, as noted above, Mr. Davis-Rice arranged for the shares to be issued

to Mr. Connell but had them issued in unregistered form, ensuring that they would be

untradeable and that Mr. Connell would be unable to sell them in the market and recover their

intended cash value. This served Mr. Davis-Rice’s and the Corporate Defendants’ purposes, in

that Mr. Connell’s inability to sell the shares issued to him would protect Naked Brand Group’s

share price and ensure that Mr. Connell would remain listed as a shareholder of Naked Brand

Group, thus supporting the image of a diversified shareholder base and improving the company’s

ability to induce others to invest in the company as well. However, it was a blatant breach of the

parties’ initial, oral agreement concerning the issuance of the shares to Mr. Connell as partial

satisfaction of the company’s debt to him under the Connell Loan.

       36.     And as noted above, Mr. Davis-Rice for the companies did not disclose his

intention in this regard to Mr. Connell, and of course Mr. Connell would not have agreed to

accept non-tradeable shares in lieu of full repayment of the Connell Loan in cash had he known

of Mr. Davis-Rice’s intention. The MOU was thus procured by fraud, and the transfer of the

unregistered and untradeable Naked Brand Group shares to Mr. Connell effected the fraud.

       37.     Upon discovering this fact immediately after issuance of the shares, and for

months thereafter, Mr. Connell persistently demanded that the shares be registered, so that he

could sell the shares on the open market and recoup their value. Mr. Davis-Rice and the

Defendants did not do so.




                                                 10
         Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 11 of 22



        38.    Meanwhile, the company’s share price collapsed from over one dollar per share to

$0.02 per share (prior to a December 20, 2019 ten-to-one reverse split). As a result, Mr. Connell

was unable to sell the shares and realize proceeds as the parties had agreed, or at or close to the

amount of $847,671.00 per the MOU, and the shares today remain unregistered and untradeable

and thus, for Mr. Connell’s purposes, effectively worthless.

        39.    Additionally, per the MOU, Bendon was to issue a two-hundred thousand dollar

($200,000.00) cash payment to Mr. Connell by no later than March 31, 2019, to satisfy the

remainder of the Connell Loan. This payment, too, was never made.

        40.    On December 24, 2019, Plaintiff filed a suit against the Corporate Defendants in

this Court (Civil Action No. 19-11785) (the “Original Complaint”) seeking damages and

recoupment of his Connell Loan.

        41.    Less than two days after filing, Mr. Davis-Rice contacted Mr. Connell and

promised repayment of the Connell Loan by no later than mid-February, 2020. Furthermore, Mr.

Davis-Rice agreed to be personally liable for the Connell Loan and promised that he himself

would repay the loan to Mr. Connell in the event that Corporate Defendants did not do so by

mid-February. This conversation was witnessed by two separate third parties who were also on

the telephonic conference call with Mr. Connell and Mr. Davis-Rice.

        42.    Given that Mr. Davis-Rice promised payment to Mr. Connell and agreed to be

personally liable, and in reliance upon that agreement, Mr. Connell withdrew his complaint

without prejudice on December 26, 2019.

        43.    Neither the Corporate Defendants nor Mr. Davis-Rice has repaid the Connell

Loan.




                                                 11
         Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 12 of 22



        44.    As of the date of this Complaint, well over a year has passed since Mr. Connell

extended the Connell Loan to the Corporate Defendants, and to this present day, Mr. Connell has

not received repayment or any other satisfaction of the Corporate Defendants’ debt to him under

the Connell Loan.

                                 COUNT 1
                 BREACH OF CONTRACT – against Corporate Defendants

                       (For Defendants’ failure to repay the Connell Loan)

        45.    Plaintiff incorporates the above paragraphs as though fully set forth herein.

        46.    Mr. Connell and Mr. Davis-Rice, on behalf of Defendants, entered into a valid

and enforceable contract in October 2018 in which Mr. Connell was to loan one million dollars

($1,000,000.00) to Bendon and in return, Bendon would repay the Connell Loan in cash five

days later.

        47.    In October 2018, Mr. Connell deposited one million dollars ($1,000,000.00) into a

bank account designated to Bendon per the contractual agreement of the Connell Loan.

        48.    Corporate Defendants breached its contract with Mr. Connell by failing to repay

the Connell Loan as agreed.

        49.    Corporate Defendants’ breach of contract caused Plaintiff injury and continues to

cause Plaintiff injury as repayment has still not been made.

        50.    Corporate Defendants’ breach of contract has caused Plaintiff damages in the

form of loss of the lent funds.

                                 COUNT 2
                 BREACH OF CONTRACT – against Corporate Defendants

                                       (In the Alternative)

 (For Defendants’ breach of the agreement to issue tradeable shares and partial cash repayment)

        51.    Plaintiff incorporates the above paragraphs as though fully set forth herein.



                                                12
           Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 13 of 22



       52.     On or about March 22, 2019, Mr. Connell and Mr. Davis-Rice, on behalf of

Corporate Defendants, entered into the oral agreement by which Naked Brand Group would

effect partial repayment of the Connell Loan in cash and issue registered and tradeable shares in

satisfaction of the remaining amount outstanding on the Connell Loan, which shares Mr. Connell

would then sell on the open market to recoup the cash value of the shares issued.

       53.     Corporate Defendants breached this agreement by failing to issue Mr. Connell

ordinary shares in Naked in registered and tradeable form such that he could sell them in the

market to realize proceeds.

       54.     Corporate Defendants also breached the agreement by failing to pay Mr. Connell

two hundred thousand dollars ($200,000.00) in cash.

       55.     Corporate Defendants’ breach of contract caused Plaintiff injury and continues to

cause Plaintiff injury as repayment still has not been made.

                                  COUNT 3
                    BREACH OF CONTRACT – against Mr. Davis-Rice

      (For Mr. Davis-Rice’s breach of the agreement to personally repay the Connell Loan)

       56.     Plaintiff incorporates the above paragraphs as though fully set forth herein.

       57.     On or about December 24, 2019, Mr. Connell and Mr. Davis-Rice formed an oral

contract that Mr. Davis-Rice would be personally liable for the Connell Loan and pay back Mr.

Connell.

       58.     In turn, Mr. Connell filed a Voluntary Dismissal Without Prejudice and had his

Original Complaint against Corporate Defendants withdrawn.

       59.     Mr. Davis-Rice never paid back the Connell Loan to Mr. Connell.




                                                13
           Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 14 of 22



        60.     Mr. Davis-Rice’s breach of contract caused Mr. Connell injury and continues to

cause him injury as repayment still has not been made and he is now incurring more legal fees to

file this new suit.

                                  COUNT 4
                 PROMISSORY ESTOPPEL – against Corporate Defendants

                                        (In the Alternative)

        61.     Plaintiff incorporates the above paragraphs as though fully set forth herein.

        62.     A clear and unambiguous promise was made by and between Mr. Connell and

Mr. Davis-Rice, on behalf of Corporate Defendants, to repay Mr. Connell the one million dollar

($1,000,000.00) amount that he loaned them. Defendants promised to repay Mr. Connell by the

following week.

        63.     Mr. Connell relied on Corporate Defendants’ promise to repay him the full

amount of the Connell Loan by the following week.

        64.     Mr. Connell’s reliance on Corporate Defendants’ promise to repay the Connell

Loan resulted in Mr. Connell’s injury as he has not been repaid his lent funds.

                                     COUNT 5
                      PROMISSORY ESTOPPEL – against Mr. Davis-Rice

                                        (In the Alternative)

        65.     Plaintiff incorporates the above paragraphs as though fully set forth herein.

        66.     On or about December 24, 2019, Mr. Connell and Mr. Davis-Rice formed an oral

contract that Mr. Davis-Rice would be personally liable for the Connell Loan and pay back Mr.

Connell.

        67.     Mr. Connell relied on Mr. Davis-Rice’s promise to repay him the Connell Loan.




                                                 14
         Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 15 of 22



        68.     Mr. Connell’s reliance on Mr. Davis-Rice’s promise to repay the Connell Loan

resulted in Mr. Connell’s injury as he has not been repaid his lent funds and is now incurring

more attorneys’ fees to file this new suit.

                                   COUNT 6
                   UNJUST ENRICHMENT – against Corporate Defendants

                                         (In the Alternative)

        69.     Plaintiff incorporates the above paragraphs as though fully set forth herein.

        70.     Per the contractual agreement of the Connell Loan, Mr. Connell loaned Corporate

Defendants one million dollars ($1,000,000.00).

        71.     Defendants have yet to repay the one million dollar ($1,000,000.00) Connell Loan

and are therefore enriched at Plaintiff’s expense.

        72.     Defendants’ retention of the lent funds is contrary to equity.

                                           COUNT 7
                                  FRAUD – against all Defendants

                                         (In the Alternative)

        73.     Plaintiff incorporates the above paragraphs as though fully set forth herein.

        74.     In inducing Plaintiff to enter into the Connell Loan and the agreement to accept

tradeable shares and partial cash repayment in lieu of full cash repayment, Defendants knew but

did not disclose to Plaintiff that:

                    a. Corporate Defendants were faltering in its business operations;

                    b. Naked Brand Group lacked the ability to pay back the Connell Loan

                        within the 5 day term;




                                                 15
Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 16 of 22



       c. Naked Brand Group also then lacked the ability to pay the two hundred

          thousand dollars ($200,000.00) due to be paid to him within nine calendar

          days of the MOU, by March 31, 2019;

       d. Corporate Defendants lacked proper financial controls and contract review

          functions;

       e. Corporate Defendants had previously had no independent directors and no

          audit committee, but was then under an obligation to appoint such

          directors and establish such a committee;

       f. Corporate Defendants was under a warning from its auditors that they

          could not certify the company’s ability to continue as a going concern;

       g. Corporate Defendants intended to enter into additional issuances of stock

          that would substantially dilute the value of the shares to be issued to Mr.

          Connell under the Memorandum if he could not sell them very shortly

          after receipt of the shares;

       h. Mr. Davis-Rice for Corporate Defendants also then intended to issue to

          Mr. Connell unregistered and untradeable shares, such that Mr. Connell

          could not sell the shares in the open market to recoup his funds, as was the

          entire purpose of the proposed transaction, and the fundamental term of

          the parties’ initial agreement on the matter; and

       i. Mr. Davis-Rice promised to pay back the Connell Loan and agreed to be

          personally liable for the Connell Loan in order to have the Original

          Complaint withdrawn.




                                     16
         Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 17 of 22



       75.     Defendants knew these facts and knew that these facts were material to Plaintiff’s

decision whether or not to give the Connell Loan, accept shares and partial repayment in lieu of

full cash repayment and have the Original Complaint voluntarily dismissed without prejudice.

Defendants further misrepresented their intention to issue tradeable shares to Plaintiff in partial

satisfaction of Defendants’ debt to Plaintiff, and knew that their intention to issue non-tradeable

shares to Plaintiff was contrary to the fundamental purpose of the transaction then under

contemplation by Plaintiff. Mr. Davis-Rice also misrepresented his intention to personally repay

the Connell Loan in order to have Mr. Connell’s Original Complaint withdrawn.

       76.     These omissions and this misrepresentation were made in order to induce the

Plaintiff’s reliance, in the form of Plaintiff giving the Connell Loan, Plaintiff’s forbearance from

commencing enforcement action on the loan, Plaintiff’s agreement to accept shares and partial

cash repayment in lieu of full cash repayment, and Plaintiff’s dismissal of his Original

Complaint.

       77.     Plaintiff did so rely.

       78.     Plaintiff was injured by this reliance, in that the Defendants’ issuance of non-

tradeable shares and failure to make partial cash repayment frustrated enforcement action at the

time and entailed continuing retention by Defendants of the funds lent. Plaintiff was also injured

in that he is incurring more legal fees to pursue this claim.

                                COUNT 8
    VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE 10B-5
                THEREUNDER – against Corporate Defendants

                                        (In the Alternative)

       79.     Plaintiff incorporates the above paragraphs as though fully set forth herein.




                                                 17
          Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 18 of 22



        80.     In inducing Plaintiff to enter into the agreement to accept tradeable shares and

partial cash repayment in lieu of full cash repayment, Corporate Defendants knew but did not

disclose to Plaintiff that:

                    a. Naked Brand Group then lacked the ability to pay the two hundred

                        thousand dollars ($200,000.00) due to be paid to him within nine calendar

                        days of the MOU, by March 31, 2019;

                    b. lacked proper financial controls and contract review functions;

                    c. had previously had no independent directors and no audit committee, but

                        was then under an obligation to appoint such directors and establish such a

                        committee;

                    d. was under a warning from its auditors that they could not certify the

                        company’s ability to continue as a going concern; and

                    e. intended to enter into additional issuances of stock that would

                        substantially dilute the value of the shares to be issued to Mr. Connell

                        under the Memorandum if he could not sell them very shortly after receipt

                        of the shares.

                    f. Mr. Davis-Rice for Corporate Defendants also then intended to issue to

                        Mr. Connell unregistered and untradeable shares, such that Mr. Connell

                        could not sell the shares in the open market to recoup his funds, as was the

                        entire purpose of the proposed transaction, and the fundamental term of

                        the parties’ initial agreement on the matter.

        81.     Corporate Defendants knew these facts and knew that these facts were material to

Plaintiff’s decision whether or not to accept shares and partial repayment in lieu of full cash




                                                  18
         Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 19 of 22



repayment. Corporate Defendants further misrepresented their intention to issue tradeable shares

to Plaintiff in partial satisfaction of Corporate Defendants’ debt to Plaintiff, and knew that their

intention to issue non-tradeable shares to Plaintiff was contrary to the fundamental purpose of the

transaction then under contemplation by Plaintiff.

       82.     These material omissions and this material misrepresentation were made in

connection with the transfer to Plaintiff of equity shares in the publicly-listed Naked Brand

Group Ltd.

       83.     These omissions and this misrepresentation were made in order to induce the

Plaintiff’s reliance, in the form of Plaintiff’s forbearance from commencing enforcement action

on the loan and Plaintiff’s agreement to accept shares and partial cash repayment in lieu of full

cash repayment.

       84.     Plaintiff did so rely.

       85.     Therefore, Corporate Defendants, with scienter, in connection with the purchase

or sale of securities as set forth above, directly or indirectly made untrue statements of material

fact and omitted to state material facts necessary in order to make the statements made, in light

of the circumstances under which they were made, not misleading by the use of the means or

instrumentalities of interstate commerce, and of the mails, and the facilities of a national

securities exchange.

       86.     Plaintiff was injured by the foregoing reliance, in that the Corporate Defendants’

issuance of non-tradeable shares and failure to make partial cash repayment frustrated

enforcement action at the time and entailed continuing retention by Corporate Defendants of the

funds lent, proximately causing Plaintiff’s loss.




                                                    19
           Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 20 of 22



       87.     By reason of the foregoing, Corporate Defendants violated Section 10(b) of the

Exchange Act, [15 U.S.C. § 78j(b)], and Rule 10b-5 thereunder, [17 C.F.R. § 240.10b-5].

                                         COUNT 7
                                   EQUITABLE RESCISSION

                                        (In the Alternative)

       88.     In the event that the Connell Loan between Plaintiff and Corporate Defendants is

held invalid or unenforceable, and the agreement to accept shares and partial cash repayment in

lieu of full cash repayment is held valid and enforceable to the exclusion of relief at law, Plaintiff

cannot be reasonably compensated at law.

       89.     Rescinding the latter agreement, in that event, will restore the parties to their

original position.

       90.     Rescinding the latter agreement, in that event, would be consistent with equity.

                                            DAMAGES

       91.     Plaintiff incorporates the above paragraphs as though fully set forth herein.

       92.     As a result of Defendants’ aforementioned conduct, Mr. Connell has been

damaged and continues to be damaged, in that he has not recouped the funds lent or interest

thereon.

                                         JURY DEMAND

       93.     Plaintiff demands trial by jury.



                                     PRAYER FOR RELIEF

Therefore, based on the foregoing, Plaintiff respectfully prays that:

       1.      Defendants be cited to appear and answer herein;




                                                  20
          Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 21 of 22



        2.      Plaintiff be awarded judgment against Defendants for all of his damages as

described herein;

        3.      Plaintiff be awarded pre-judgment and post-judgment interest as provided for

under New York law;

        4.      Plaintiff recover all costs of suit; and

        5.      Plaintiff recover such other and further relief, at law or in equity, to which he may

be justly entitled.




                                                   21
     Case 1:20-cv-02528-JGK Document 1 Filed 03/24/20 Page 22 of 22



DATED:   March 24, 2020            Respectfully submitted,

                                   KING & WOOD MALLESONS LLP




                                   By: /s/ Vincent Filardo, Jr.

                                        Vincent Filardo, Jr.
                                        Aaron T. Wolfson
                                        500 Fifth Avenue, 50th Floor
                                        New York, NY 10110
                                        (212) 319-4755

                                        DYKEMA GOSSETT PLLC

                                        Timothy J. McCarthy
                                        NY State Bar No. 3996345
                                        Comerica Bank Tower
                                        1717 Main Street, Suite 4200
                                        Dallas, Texas 75201
                                        Telephone: (214) 462-6400
                                        Fax: (214) 462-6401
                                        TMcCarthy@dykema.com

                                        ATTORNEYS FOR PLAINTIFF
                                        TIMOTHY CONNELL




                                   22
